DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are currently pending.  Claim 1 is amended.  
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Objections Withdrawn

Specification
In light of the amendments to the specification the objection to the abstract of the disclosure is withdrawn.


Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1-12 under 35 U.S.C. 103(a) as being unpatentable over Dong et al. WO 2017/071886 (10/27/2015) (5/13/2020 IDS) in view of WO 2016/152872 (9/29/2016) (5/13/2020 IDS) and Knappe et al. (Knappe) US 2014/0345640 (11/27/2014) as evidenced by the specification is maintained.  
Dong et al. also aims to provide skin care compositions that give a better blurring effect whilst improving lightness.  (See Abstract and page 1, lines 26-30).  Specifically, it discloses examples and claims a combination of an oil absorbing particulate material (porous silica) and a silicone elastomer.  Furthermore, as indicated in the Table at page 13 the porous silica employed in the examples has an oil absorption of 300 g/100g (this reads on the oil absorption capacity in accordance with that required for component (a) of claim 1) and the silicone elastomer used is the specific material (DC9509) employed in the examples of the instant application (i.e. is in accordance with the requirement of component (b) of claim 1. (See Table 1 Example 1).  
DC9509 is a vinyldimethicone crosspolymer as called for in instant claim 4 as evidenced by the instant specification on page 11, lines 30-33).  DC5909 is spherical as evidenced by the specification on page 11, lines 30-33 to page 12 and as called for in instant claim 2.  DC9509 is present in an amount of 8% and this falls within the 0.1 to 10 wt% called for in instant claim 6. (See Dong Table 1 Example 1).  The porous silica is present in an amount of about 0.2 to 9%.  0.2 to 9% overlaps with the 0.1 to 10 wt% of particulate material called for in instant claim 5.  
The porous silica is also taught to be preferably present in the shape of a sphere (spherical). (See page 5, lines 7-24).  The particle size of the silica is 0.5 to 50 microns.  The silica present in an amount of about 0.2 to 9% overlaps with the 2.5 to 10 wt% called for in instant claim 1. (See Dong claim 6).  Silica is an inorganic polymer and an inorganic material as called for in instant claim 10.  The silicone elastomer is present in an amount of about 1 to 15% of the composition.  (See Dong claim 7).  The ratio of these ranges overlaps with the 1:3.5 to 3.5:1 called for in instant claim 1.  
Dong et al. does not teach a cosmetic composition that comprises a shell and a core wherein the core contains water.  These deficiencies are made up for with the teachings of WO 2016/152872 and Knappe et al.   
WO 2016/152872 teaches a cosmetic having a high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect.  A cosmetic additive is also disclosed that comprises core-shell silica particles having an average particle size of 0.1-30 μm, an outer shell thickness of 5-500 nm, and an outer shell thickness 0.5-20% of the average particle size. (See Abstract).  WO 2016/152872 credits the silica particles in part with assisting with this light-diffusing effect that minimizes wrinkles. (See [0001]-[0005]).  An average particle size of 0.1-30 μm overlaps with the particle size of 0.1 to 2 μm called for in instant claim 3.  
Knappe et al. (Knappe) teaches a cosmetic having a powdery composition containing at least one particulate and amorphous metal oxide, with the proviso that at least one cosmetic active ingredient is present in said metal oxide in absorbed form, said active ingredient being selected from waxy esters, strengthening polymers, film-forming polymers, oxidation dye precursors, anionic surfactants, keratin-reducing compounds or mixtures thereof. (See Abstract).  Said powdery compositions are highly suitable for temporarily shaping keratin-containing fibers, especially human hair. Hair treated with said powders can be strengthened and retains its natural gloss. (See Abstract).  
Knappe teaches a composition wherein the core-shell particles contain a liquid aqueous phase, based on the weight of the core-shell particles of the powdered composition, about 70 wt % to about 90 wt % of an aqueous solvent. (See Knappe claim 9).  Knappe teaches that a liquid aqueous core, contrary to an organic liquid core, is compatible with a silica shell that has been hydrophobized and also one that has not been hydrophobized. (See [0454-0455]). 
A water containing core is called for in instant claim 8, and water is a volatile liquid as called for in instant claim 7.  
It would have been prima facie obvious for one of ordinary skill in the art making the Dong cosmetic composition to use the silica core shell particles of WO 2016/152872 with an aqueous liquid core as taught by Knappe in order to have high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect as taught by WO 2016/152872 and in order to have a silica core shell particle in which the liquid core is compatible with unmodified silica as well as hydrophobized silica as taught by Knappe. 
With respect to the refractive index of the water-insoluble material in the particulate called for in instant claim 9 and the ratio of refractive index of the core to that of the shell called for in instant claim 12, the references are silent on these properties.  However, Dong teaches and exemplifies a porous silica that has an oil absorption of 300 g/100g, which overlaps with the claimed oil absorption capacity.  Knappe teaches a water liquid core for core shell particles.
Dong teaches and exemplifies a porous silica having an oil absorption of 300 g/100g.  While Dong does not specifically teach the refractive index of porous silica the prior art of Knappe teaches a water liquid core for core shell particles.  The refractive index of water is around 1.3 to 1.4, as evidenced by lines 5-11 of page 8, of the instant specification. 
Dong teaches porous silica that has an oil absorption capacity that overlaps with that claimed.  Dong teaches and exemplifies porous silica MSS-500/3H on page 13 in its Examples.  This is the same porous silica as that in Table 2 at page 22 of the instant specification, MSS-500/3H.  The refractive index of MSS-500/3H porous silica is necessarily around the range of 1.3 to 1.8, when measured at 25° C and a wavelength of 589 nm. (See lines 4-6 of page 5 of the instant specification).  1.3 to 1.8 overlaps with the 1.2 to 2.0 called for instant claim 1.  1.3 to 1.4 overlaps with the at least 1.0 called for in instant claim 1.  Furthermore, the ratio of refractive indexes, 1.3 to 1.4 for water to 1.3 to 1.8 for porous silica, 1.3 – 1.8/ 1.3-1.4 (1-1.3) overlaps with the ratio of refractive index of the core to that of the shell (nc/ns) from 0.7 to 1.2 called for in instant claim 12.    


Response to Arguments
            Applicants’ comments on January 4, 2022 have been fully considered and are found to be persuasive for the reasons provided herein.
Applicants assert that Dong does not disclose all of the important limitations as presented in the pending claims, so obviousness has not been established.  Specifically, Dong does not describe particular material prepared in accordance with the instant application and does not teach a cosmetic composition with a shell and a core.  Applicants argue that even in view of Funaki and Knappe, the cited documents do not remedy this deficiency in Dong.
Applicants assert that sample B in the instant specification (that falls within the scope of the instant inventive composition) produces a synergistic benefit when compared to sample E in the instant specification that falls within the scope of Dong.  

Applicants’ arguments have been considered and are not found to be persuasive.  The prior art in the rejection applied above teaches all of the limitations of the claims and there is powerful motivation to combine the teachings.  Specifically, it would have been prima facie obvious for one of ordinary skill in the art making the Dong cosmetic composition to use the silica core shell particles of WO 2016/152872 with an aqueous liquid core as taught by Knappe in order to have high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect as taught by WO 2016/152872 and in order to have a silica core shell particle in which the liquid core is compatible with unmodified silica as well as hydrophobized silica as taught by Knappe. 
Applicants’ arguments that Dong does not disclose all of the important limitations as presented in the pending claims is not found to be persuasive.  As explained in the rejection above, Dong teaches and exemplifies a porous silica that has an oil absorption of 300 g/100g, which overlaps with the claimed oil absorption capacity.  Knappe teaches a water liquid core for core shell particles. While Dong does not specifically teach the refractive index of porous silica the prior art of Knappe teaches a water liquid core for core shell particles.  The refractive index of water is around 1.3 to 1.4, as evidenced by lines 5-11 of page 8, of the instant specification. 
Dong teaches porous silica that has an oil absorption capacity that overlaps with that claimed.  Dong teaches and exemplifies porous silica MSS-500/3H on page 13 in its Examples.  This is the same porous silica as that in Table 2 at page 22 of the instant specification, MSS-500/3H.  The refractive index of MSS-500/3H porous silica is necessarily around the range of 1.3 to 1.8, when measured at 25° C and a wavelength of 589 nm. (See lines 4-6 of page 5 of the instant specification).  1.3 to 1.8 overlaps with the 1.2 to 2.0 called for instant claim 1.  1.3 to 1.4 overlaps with the at least 1.0 called for in instant claim 1.  Furthermore, the ratio of refractive indexes, 1.3 to 1.4 for water to 1.3 to 1.8 for porous silica, 1.3 – 1.8/ 1.3-1.4 (1-1.3) overlaps with the ratio of refractive index of the core to that of the shell (nc/ns) from 0.7 to 1.2 called for in instant claim 12.    
Applicants’ assertion of unexpected results is not found to be persuasive because the showing of unexpected results is not commensurate in scope with the claims.  Applicants have pointed to one sample whereas the scope of claim 1 is not limited by anything other than a particulate material comprising a shell and a core wherein the shell comprises a water-insoluble material that is limited only by a refractive index range and an oil absorption capacity that has an open ended range (“at least 300 g/100g . . . “).  Thus the scope of claim 1 is much broader than sample B.
All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 
Applicants assert that this case contains evidence of synergism, but respectfully the evidence presented has not shown synergism.  In order to establish synergy Applicants must show that the effect of the combination is greater than the sum of the individual components.  However, the individual components have not been tested alone in order for this comparison to be made.  Without testing of the individual components it cannot be determined whether this is a cumulative effect, rather than a synergistic one.  Where the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, “synergy” according to the legally accepted definition exists. In re Kollman, 201 USPQ 193 (CCPA 1979).  The teachings of the prior art references cannot substitute for this experimentation in this regard either if the prior art did not do this test.  Respectfully, merely saying that there is synergy is not sufficient in the absence of experimental data showing actual synergy.  
Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).  MPEP 716.01(d). 


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619